Citation Nr: 0946266	
Decision Date: 12/04/09    Archive Date: 12/18/09	

DOCKET NO.  06-11 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1992 to 
February 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 and January 2006 rating 
decisions of the VARO in Salt Lake City, Utah.  The case was 
previously remanded, in pertinent part, by the Board in 
April 2009 for further development.  The case has been 
returned to the Board for appellate review.  

The appeal is once again REMANDED to the RO by way of the 
Appeals Management Center in Washington, DC.  VA will notify 
the Veteran should further action be required.  


REMAND

Pursuant to the Board's April 2009 remand, the Veteran was 
accorded an examination of the nose, sinus, larynx and 
pharynx by VA in August 2009.  The claims file was reviewed 
by the examiner.  Following examination the Veteran was given 
a diagnosis of chronic nonallergic rhinosinusitis.  The 
examiner opined that the Veteran had documented episodes of 
rhinosinusitis treated on a chronic basis with some CT 
evidence as recently as April 2006 with mucosal thickening 
compatible with sinusitis.  However, he added this fell under 
the general criteria of chronic sinusitis "which is up to two 
to three months in duration or up to three times a year of 
ongoing symptoms that are long in duration.  These are not 
active infections but rather as stated a rhinosinusitis of 
unknown etiology."  The examiner offered no opinion as to the 
etiology of the diagnosed rhinosinusitis.  This opinion is 
inadequate as it does not contain an opinion as to the 
likelihood that the sinusitis is related to the Veteran's 
active service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

Accordingly, the case is REMANDED for the following:  

1.  The physician who examined the 
Veteran at the VA Medical Center, Salt 
Lake City, Utah, in August 2009, should 
be contacted and asked to revisit the 
report of his examination of the Veteran 
and provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that the recently 
diagnosed rhinosinusitis began during 
service or is causally linked to the 
Veteran's active service in any way.  The 
examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as defined 
against causation.  More likely and as 
likely support the causal relationship or 
a finding of aggravation; less likely 
weighs against the claim.  The examiner 
is requested to provide a rationale for 
any opinion provided.  If he is unable to 
answer any question presented without 
resort to speculation, he or she should 
so indicate and provide the reason that 
an opinion would require speculation.  If 
the examiner is not available, the 
Veteran is authorized another examination 
by a physician knowledgeable in sinus 
disorders for the same purpose, that is, 
to opine as to whether the Veteran's 
recently diagnosed rhinosinusitis is more 
likely than not, at least as likely as 
not, or less likely than not, related to 
the Veteran's military service or is in 
any way related to his active service.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and be afforded an appropriate 
time period within which to respond.  

Then, the case should be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to any final 
outcome warranted.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



